Court of Claims jurisdiction; suit against officers of United States; license-authorizing statutes. — Plaintiff seeks to recover damages from the United States and various named officers of the United States for the alleged taking of its property without just compensation. The claim arises out of a timber sale contract and requests for special use permits from the Forest Service for construction of a logging road to provide access to the timber, the Forest Service hav*868ing failed to act upon tbe requests. On November 15, 1974 the court issued the following order:
Before Skelton, Judge, Presiding, Nichols and Kunzig, Judges.
“This case comes before the court on defendant’s motion, filed July 1, 1974, to dismiss the petition. Upon consideration thereof, together with the opposition thereto, without oral argument, it is concluded that the portion of plaintiff’s claim which names as co-defendants officers of the United States, individually and in their official capacities, is beyond the jurisdiction of this court (see United States v. Sherwood, 312 U.S. 584 (1941)) and that the remainder of plaintiff’s case fails to state a claim upon which relief can be granted (see Mosca v. United States, 189 Ct. Cl. 283, 417 F. 2d 1382 (1969), cert. denied, 399 U.S. 911 (1970); Eastport Steamship Corp. v. United States, 178 Ct. Cl. 599, 372 F. 2d 1002 (1967)); and the Fifth Amendment to the United States Constitution.
“it is thereeore ordered that defendant’s said motion to dismiss plaintiff’s petition is granted and the petition is dismissed.”
On April 28, 1975 plaintiff’s petition for certiorari was denied, 421 U.S. 948.